DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed April 13, 2022, which amends claims 1, 4, 6, 7, and 21 and cancels claims 3, 5, and 20. Claims 1, 2, 4, 6-19, and 21 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed April 13, 2022, caused the withdrawal of the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office action mailed January 21, 2022.
Applicant’s amendment of the claims, filed April 13, 2022, caused the withdrawal of the rejection of claims 3, 5, and 20 under 35 U.S.C. 103 as being unpatentable over Oh et al. (WO 2015/034125) in view of Kim et al. (US 2015/0318511) as set forth in the Office action mailed January 21, 2022. The applicant cancels claims 2, 5, and 20; therefore, the claims are no longer pending.

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments that the prior art does not teach the applicant’s claimed energy limitations, the Office points out that the limitations are the direct results of properties inherent the to compounds. Therefore, the prior art does not need to specifically teach the energy limitations as long as the combination of compounds would lead to a mixture that would meet applicant’s claimed energy limitations.
Regarding the applicant’s argument that the Office did not provide reasoning for why the combination of compounds of the prior art would meet the applicant’s claimed energy limitations, the Office pointed out in the Office action that the combination of Oh and Kim would lead to a device comprising compounds claimed and preferred compounds of the applicant; therefore, one of ordinary skill in the art would expect the compounds to meet the applications claimed energy limitations. Given that the compounds are specifically taught by the applicant as preferred compounds for the first compound and the second compound one of ordinary skill in the art would expect the compounds to meet the applicant’s claimed limitation.
The Office also points out that the applicant is relying on computational values for determining the require energy limitations. The Office points out that computational values of energy properties of compounds are only estimates and some of the values can differ greatly when the actual energy values are determined using experiments. Also, by using computational values the applicant is indicating that the energy limitations are predictable. The applicant has not shown compounds used in the specification of the instant application actually meet the applicant’s claimed energy limitations. The applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (WO 2015/034125), where Oh et al. (US 2016/0126472) (hereafter “Oh”) is used as the English equivalent, in view of Kim et al. (US 2015/0318511) (hereafter “Kim”).
Regarding claims 1, 2, 4, 6-19, and 21, Oh teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0227]-[0228]). Oh teaches that the light emitting layer is composed of two host materials and a phosphorescent dopant (paragraph [0227]). Oh teaches the one host material can be biscarbazole compound, such as 
    PNG
    media_image1.png
    292
    222
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    306
    236
    media_image2.png
    Greyscale
, and the other host material can be a triphenylene group substituted with heteroaryl groups, such as pyridine and triazine (paragraphs [0068], [0072], [0096], [0099], and [0227]). Oh only limits the triphenylene compound to the structure needing to comprise a pyridine group, a triazine group, or a pyrimidine group (paragraph [0068] and [0072]). Oh teaches that the light emitting layer can be made using a wet method (meaning the mixture is mixed with a solvent or simultaneous vapor deposition of the light emitting materials (paragraphs [0112] and [0227]).
Oh does not teach where the triphenylene compound is one that meets the applicant’s claimed compounds.
Kim teaches that following compound as a cohost material in an electroluminescent device, 
    PNG
    media_image3.png
    141
    271
    media_image3.png
    Greyscale
  (paragraph [0215]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the triphenylene host material of Oh for the triphenylene host material of Kim. Both Oh and Kim teach triphenylene compounds as cohost for phosphorescent dopant in electroluminescent devices and the triphenylene compound of Kim meets the general formula of Oh for to triphenylene group that can be used in the device of Oh. One of ordinary skill in the art would expect the modified device of Oh to act in a similar manner as the other devices of Oh. The claimed energy limitations would naturally flow from the combination. The combination would lead to a device comprising compounds claimed and preferred compounds of the applicant; therefore, one of ordinary skill in the art would expect the compounds to meet the applications claimed energy limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759